The plaintiff in error, hereinafter *Page 292 
called the defendant, was jointly charged with Wesley Webb with an assault with intent to do bodily harm. Wesley Webb was convicted of a felony, and defendant convicted of the included offense of assault and battery, and was sentenced to pay a fine of $100 and to serve 30 days in the county jail. They filed a joint appeal to this court, and later Wesley Webb dismissed his appeal. The case was tried in March, 1925, and the sentence imposed on April 2, 1925, and the appeal lodged in this court on October 1, 1925. No brief has been filed by defendant and no appearance for oral argument made. There is no error apparent in the record.
The case is affirmed. Mandate forthwith.